Field, J.
delivered the resolution of the Court.
The Court is of opinion and doth decide in relation to the first question adjourned, that the Court ought to overrule the motion to strike the case from the docket.
In relation to the fourth question adjourned, that the demurrer to each count and to the whole indictment ought to be overruled.
And in relation to the other two questions adjourned, the Court declines to express any opinion ; as these questions are in the opinion of the Court prematurely adjourned.